DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        NASHIKA T. OGILVIE,
                             Appellant,

                                    v.

                         DUENNEE OGILVIE,
                             Appellee.

                              No. 4D20-2590

                          [December 9, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    Maxine    Cheesman,       Judge;   L.T.    Case    No.
502013DR012192XXXMB.

  Nashika T. Ogilvie, West Palm Beach, pro se.

   Jonathan D. Wald of the Law Office of Jonathan D. Wald, P.A., West
Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.